Citation Nr: 1600985	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1944 to August 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the record shows a January 2012 rating decision addressing the issues of entitlement to an increased rating for bilateral hearing loss, entitlement to an increased rating for residuals of a left knee gunshot wound, service connection for a bilateral eye condition, and service connection for diabetes mellitus, type II.  Following receipt of a notice of disagreement, a statement of the case on these issues was provided to the Veteran in March 2014.  The Veteran, through counsel, submitted a substantive appeal in February 2015, which she argued should be considered as timely as the result of due process concerns.  No action has been taken by the AOJ since that time.  Counsel has specifically asked for the opportunity to submit additional evidence and argument on these issues.  As such, the Board will not accept jurisdiction over the issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a broken pelvis and entitlement to service connection for a broken right ankle have been raised by the record in statements dated in February 2015 and March 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2012 of the criteria for special monthly compensation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and identified private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his attorney, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran submitted VA aid and attendance or housebound examination reports from his private physician, Dr. G.M., dated in September 2012 and March 2015.   A review of the reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  The examinations appear to be complete and adequate to adjudicate the claim.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Aid and Attendance

Special monthly compensation (SMC) based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2014); 38 C.F.R. § 2.350(b) (2015).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2015).

Initially, the Board notes that although the Veteran claims to have a vision disability related to service, the Veteran is not currently service-connected for blindness or another vision disability.  The evidence also fails to demonstrate that he is a patient in a nursing home because of mental or physical incapacity.  He does not contend otherwise.  Rather, the Veteran contends that the need for aid and attendance is based on the requirements of personal assistance from others in helping him manage his activities of daily living due to his service-connected disabilities, namely the residuals of his left knee bullet wound.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352 (a) (2015).

It is important to note that only a veteran's service-connected disabilities may be considered in support of his claim for special monthly compensation.  Any effects of a veteran's nonservice-connected disabilities will not be considered.  The Veteran is currently service-connected for residuals of a gunshot wound to the left knee, including arthritis, instability of the left knee, scar area of the left knee, and bilateral hearing loss.

In the September 2012 report from the Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner noted that the Veteran is able to feed himself and prepare his own meals.  He did not need assistance in bathing or tending to other hygiene needs.  The physician stated that the Veteran is legally blind in the left eye and has 20/50 corrected vision in the right eye.  The Veteran does not require nursing home care, but does require medication management.  The Veteran has the ability to manage his own financial affairs.  Dr. G.M. noted that the Veteran cannot stand long without using a cane.  The Veteran's upper extremity strength is fair, but the Veteran recently fell, even using the cane, and injured his back.  The physician also noted that the Veteran's right knee is "very arthritic" and the Veteran has severe limitation in range of motion of his back.  Dr. G.M. indicated that the Veteran has advanced age and poor balance, affecting his ability to perform self-care, ambulate, or travel.  The Veteran leaves the home for appointments and necessary errands only.  

The Veteran's private treatment records indicate ongoing treatment for his left knee, including a prescribed hinged knee brace and recommended knee exercises for strength and range of motion.  During treatment in May 2014, the Veteran reported an increase in pain as he increased his activities.  He stated that he walks around his house without his knee brace.  He indicated that in the evening, he feeds his animals and does chores outside of the house and his knee starts to bother him.  There is no evidence of any prescribed bedrest or nursing home care.  

In the March 2015 report from the Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, Dr. G.M. noted that the Veteran had a left knee bullet wound that restricted his activities.  The physician noted that the Veteran is not confined to bed, is able to feed himself, and does not need assistance in bathing and tending to other hygiene needs.  The Veteran is not able to prepare his own meals and the Veteran is legally blind in the left eye with corrected vision in the right eye of 20/50.  The Veteran does not require nursing home care but does require medication management.  He is considered able to manage his own financial affairs.  Dr. G.M. described the Veteran as "well-nourished" and "well-developed" with normal posture.  The Veteran's right shoulder, left knee, and spine have limited range of motion.  The examiner also noted that the Veteran has dizziness and balance problems and uses a walker for ambulation.  He only leaves the house for doctors' appointments and food shopping with his son.  

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

Here, the probative evidence of record does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

This is not to say that the Veteran does not need the aid and attendance of another person.  It is clear that he has a vision problem and that he is greatly assisted by his son.  However, the record also clearly evidences that his service-connected disabilities, namely his left knee disabilities and hearing loss, do not prevent him from feeding and dressing himself, doing household chores, or getting out of bed.  Evidence of record also does not reflect that the Veteran has any service-connected condition which, through its essential character, actually requires that he remain in bed.  In this respect, the Board affords more probative weight to the examination findings than to any statement made by the Veteran on his attorney on his behalf indicating that the Veteran requires constant aid and attendance.   

Moreover, in order to receive special monthly compensation on account of the need for the aid and attendance of another, the disability causing the need must be the result of service-connected disease or disability.  In this regard, the Board observes the Veteran has complaints related to his vision, back, and upper extremities that may require aid and attendance.  These conditions are not service-connected and therefore do not provide a basis upon which special monthly compensation may be granted.   Indeed, even with these disabilities, the Veteran is not shown to be permanently bedridden or in need of regular aid and attendance.

Consideration has been given to the assertions of the Veteran that his symptoms are of such severity as to warrant SMC for aid and attendance.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to state how his symptoms should be applied to the applicable standards set forth by VA regulations.

The Board acknowledges the Veteran's beliefs that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the assessments of the Veteran.

The Board does not wish to minimize the effect of his service-connected disabilities, to specifically include his left knee condition, on his ability to function in and around the home.  However, the weight of probative evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

Entitlement to special monthly compensation (SMC ) on the basis of the need for the regular aid and attendance of another person is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


